
	
		II
		111th CONGRESS
		2d Session
		S. 3706
		IN THE SENATE OF THE UNITED STATES
		
			August 4, 2010
			Ms. Stabenow (for
			 herself, Mr. Schumer,
			 Mr. Casey, Mr.
			 Levin, Mr. Brown of Ohio,
			 Mr. Dodd, Mr.
			 Durbin, Mr. Whitehouse,
			 Mr. Reed, and Mr. Reid) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To extend unemployment insurance benefits and cut taxes
		  for businesses to create hiring incentives, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Americans Want to Work
			 Act.
		2.Adjustment to
			 fourth-tier emergency unemployment compensationSection 4002(e)(1) of the Supplemental
			 Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended
			 by striking subsection (d)(1) (third-tier emergency unemployment
			 compensation) and inserting subsection (f)(1) (fifth-tier
			 emergency unemployment compensation).
		3.Fifth-tier
			 emergency unemployment compensation
			(a)In
			 generalSection 4002 of the
			 Supplemental Appropriations Act, 2008, as amended by section 2, is further
			 amended—
				(1)by redesignating subsections (f) and (g) as
			 subsections (h) and (i), respectively; and
				(2)by inserting after subsection (e) the
			 following new subsection:
					
						(f)Fifth-Tier
				emergency unemployment compensation
							(1)In
				generalIf, at the time that
				the amount added to an individual’s account under subsection (d)(1) (third-tier
				emergency unemployment compensation) is exhausted or at any time thereafter,
				such individual’s State is in an extended benefit period (as determined under
				paragraph (2)), such account shall be further augmented by an amount
				(hereinafter fifth-tier emergency unemployment compensation)
				equal to the lesser of—
								(A)80 percent of the total amount of regular
				compensation (including dependents' allowances) payable to the individual
				during the individual's benefit year under the State law; or
								(B)20 times the individual’s average weekly
				benefit amount (as determined under subsection (b)(2)) for the benefit
				year.
								(2)Extended benefit
				periodFor purposes of paragraph (1), a State shall be considered
				to be in an extended benefit period, as of any given time, if—
								(A)such a period
				would then be in effect for such State under section 203(d) of the
				Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304
				note) if such section did not include the requirement under paragraph (1)(A)
				thereof; or
								(B)such a period
				would then be in effect for such State under section 203(f) of such Act
				if—
									(i)such section
				203(f) were applied to such State (regardless of whether the State by law had
				provided for such application); and
									(ii)such section
				203(f)—
										(I)were applied by
				substituting 7.5 for 6.5 in paragraph (1)(A)(i)
				thereof; and
										(II)did not include
				the requirement under paragraph (1)(A)(ii) thereof.
										(3)LimitationThe
				account of an individual may be augmented not more than once under this
				subsection.
							.
				(b)Conforming
			 amendment to non-Augmentation ruleSection 4007(b)(2) of the Supplemental
			 Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is
			 amended—
				(1)by striking
			 and (e) and inserting , (e), and (f); and
				(2)by striking
			 or (e) and inserting , (e), or (f).
				(c)CoordinationSection
			 4002(g) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26
			 U.S.C. 3304 note), as redesignated by subsection (a)(1), is amended by adding
			 at the end the following new paragraphs:
				
					(3)Further coordination with extended
				compensationNotwithstanding
				an election under section 4001(e) by a State to provide for the payment of
				emergency unemployment compensation prior to extended compensation, such State
				may pay extended compensation to an otherwise eligible individual prior to any
				emergency unemployment compensation under subsection (f) (by reason of the
				amendments made by section 3(a) of the Americans Want to Work Act), if such
				individual claimed extended compensation for at least 1 week of unemployment
				after the exhaustion of emergency unemployment compensation under this part (as
				this part was in effect on the day before the date of the enactment of this
				subsection).
					(4)Coordination
				with tiers III, IV, and VIf
				a State determines that implementation of the fifth-tier of emergency
				unemployment compensation by reason of the amendments made by sections 2 and 3
				of the Americans Want to Work
				Act would unduly delay the prompt payment of emergency
				unemployment compensation under this title by reason of the amendments made by
				such Act, such State may elect to pay fourth-tier emergency unemployment
				compensation prior to the payment of fifth-tier emergency unemployment
				compensation until such time as such State determines that fifth-tier emergency
				unemployment compensation may be paid without undue delay. For purposes of
				determining whether an account may be augmented for fifth-tier emergency
				unemployment compensation under subsection (f), if a State makes the election
				described in the previous sentence, such State shall treat the date of
				exhaustion of fourth-tier emergency unemployment compensation as the date of
				exhaustion of third-tier emergency unemployment compensation if the date of
				exhaustion of fourth-tier emergency unemployment compensation is later than the
				date of exhaustion of third-tier emergency unemployment
				compensation.
					.
			(d)FundingSection
			 4004(e)(1) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26
			 U.S.C. 3304 note) is amended—
				(1)in subparagraph
			 (E), by striking and at the end; and
				(2)by inserting
			 after subparagraph (F) the following new subparagraph:
					
						(G)the amendments
				made by subsections (a), (b), and (c) of section 3 of the
				Americans Want to Work Act;
				and
						.
				(e)Effective
			 dateThe amendments made by this section shall apply as if
			 included in the enactment of the Supplemental Appropriations Act, 2008, except
			 that no amount shall be payable by virtue of such amendments with respect to
			 any week of unemployment commencing before the date of the enactment of this
			 Act.
			4.Extension of
			 payroll tax forgiveness for hiring unemployed workers and business credit for
			 the retention of certain newly hired individuals
			(a)ExtensionSection 3111(d) of the Internal Revenue
			 Code of 1986 is amended—
				(1)by striking
			 with respect to employment during the period beginning on the day after
			 the date of the enactment of this subsection and ending on December 31,
			 2010, in paragraph (1) and inserting during the applicable
			 period with respect to employment,
				(2)by striking
			 January 1, 2011 in paragraph (3) and inserting January 1,
			 2012,
				(3)by redesignating
			 paragraph (5) as paragraph (6) and by inserting after paragraph (4) the
			 following new paragraph:
					
						(5)Applicable
				periodFor purposes of paragraph (1), the applicable period
				is—
							(A)with respect to
				any qualified individual who begins employment after February 3, 2010, the
				period beginning after March 18, 2010, and ending on December 31, 2010,
				and
							(B)with respect to
				any qualified individual who begins employment after August 4, 2010, the period
				beginning on the day after the date of the enactment of this paragraph and
				ending on December 31, 2011.
							,
				and
				(4)by inserting
			 and
			 2011 after 2010 in the heading thereof.
				(b)Railroad
			 retirement taxesSection
			 3221(c) of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 during the period beginning on the day after the date of the enactment
			 of this subsection and ending on December 31, 2010 in paragraph (1) and
			 inserting during the applicable period,
				(2)by striking
			 January 1, 2011 in paragraph (3) and inserting January 1,
			 2012,
				(3)by redesignating
			 paragraph (5) as paragraph (6) and by inserting after paragraph (4) the
			 following new paragraph:
					
						(5)Applicable
				periodFor purposes of paragraph (1), the applicable period
				is—
							(A)with respect to
				any qualified individual who begins employment after February 3, 2010, the
				period beginning after March 18, 2010, and ending on December 31, 2010,
				and
							(B)with respect to
				any qualified individual who begins employment after August 4, 2010, the period
				beginning on the day after the date of the enactment of this paragraph and
				ending on December 31, 2011.
							,
				and
				(4)by inserting
			 and
			 2011 after 2010 in the heading thereof.
				(c)Transfers to
			 certain fundsSection 101 of the Hiring Incentives to Restore
			 Employment Act is amended—
				(1)by inserting
			 and section 4(a) of the Americans Want
			 to Work Act after subsection (a) in
			 subsection (c), and
				(2)by inserting
			 and section 4(b) of the Americans Want
			 to Work Act after paragraph (1) in
			 subsection (d)(2).
				(d)Conforming
			 amendmentThe heading of section 102 of the Hiring Incentives to
			 Restore Employment Act is amended by inserting and 2011 after
			 2010.
			(e)Treatment of
			 temporary census workersSections 3111(d)(3) and 3121(c)(3) of
			 the Internal Revenue Code of 1986 are each amended by adding at the end the
			 following new flush sentence:
				
					For purposes of subparagraph (B),
				employment by the Bureau of the Census as a temporary enumerator for the 2010
				decennial census shall not be taken into
				account..
			(f)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the amendments made by section 101 of the Hiring Incentives to
			 Restore Employment Act.
			5.Increase of
			 business credit for the retention of certain newly hired individuals
			(a)In
			 generalSection 102 of the Hiring Incentives to Restore
			 Employment Act (Public Law 111–147) is amended by adding at the end the
			 following new subsection:
				
					(e)Increased
				credit for certain long-Term unemployed workers
						(1)In
				generalIn the case of a qualified long-term unemployed worker,
				the credit otherwise determined under subsection (a) (without regard to this
				subsection) with respect to such qualified long-term unemployed worker shall be
				increased by $1,000.
						(2)Qualified
				long-term unemployed workerFor purposes of this subsection, the
				term qualified long-term unemployed worker means any qualified
				individual (as defined in section 3111(d)(3) or section 3221(c)(3) of the
				Internal Revenue Code of 1986)—
							(A)who is a retained
				worker,
							(B)who certifies by
				signed affidavit, under penalties of perjury, that—
								(i)such individual
				has not been employed during the 693-day period ending on the date such
				individual begins the employment with respect to which the individual is a
				qualified individual, or
								(ii)such individual
				has exhausted all unemployment insurance benefits under Federal or State law,
				if such benefits are exhausted in a period of less than 693 days, and
								(C)who begins
				employment with a qualified employer (as defined in section 3111(d)(2) or
				section 3221(c)(2) of the Internal Revenue Code of 1986) after the date of the
				enactment of this subsection and before January 1,
				2012.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 individuals beginning employment after the date of the enactment of this Act,
			 in taxable years ending after such date.
			
